People ex rel. Carroll v Brann (2017 NY Slip Op 06368)





People ex rel. Carroll v Brann


2017 NY Slip Op 06368


Decided on August 30, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
LEONARD B. AUSTIN
COLLEEN D. DUFFY
LINDA CHRISTOPHER, JJ.


2017-07819	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Nora Carroll, on behalf of Douglas Harris, petitioner,
vCynthia Brann, etc., respondent.


Seymour W. James, Jr., New York, NY (Nora Carroll of counsel), for petitioner.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Julie Ruggieri of counsel), for respondent.
Writ of habeas corpus in the nature of an application for bail reduction upon Kings County Indictment Nos. 5839/17 and 5799/17.

ADJUDGED that the writ is sustained, without costs or disbursements, to the extent of reducing bail on Kings County Indictment No. 5839/17, upon the consent of the respondent, to the sum of $1 cash, and the writ is otherwise dismissed; and it is further,
ORDERED that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has deposited the sum of $1 cash with respect to Kings County Indictment No. 5839/17, and that, in accordance with the bail set by the Supreme Court, Kings County, under Indictment No. 5799/17, the defendant has given an insurance company bail bond in the amount of $25,000 or has deposited the sum of $15,000 as a cash bail alternative with respect to Indictment No. 5799/17, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant.
MASTRO, J.P., AUSTIN, DUFFY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court